     Case 07-00400-SMT   Doc 30    Filed 06/05/20 Entered 06/05/20 10:38:45   Desc Main
                                   Document Page 1 of 4
The order below is hereby signed.

Signed: June 5 2020




                                                _____________________________
                                                S. Martin Teel, Jr.
                                                United States Bankruptcy Judge


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     ADAM S. OLSON,                         )       Case No. 07-00400
                                            )       (Chapter 7)
                         Debtor.            )       Not for publication in
                                            )       West’s Bankruptcy Reporter.

                  MEMORANDUM DECISION AND ORDER STRIKING
     MOTION TO ENFORCE DISCHARGE INJUNCTION AND SEEK ORDER OF CONTEMPT

           The debtor has filed a Motion to Enforce Discharge

     Injunction and Seek Order of Contempt (Dkt. No. 29).               Local

     Bankruptcy Rules 9013-1(b)(3) and (4) require that a motion

     commencing a contested matter must be accompanied by a notice of

     opportunity to oppose the motion that affords respondents 17 days

     after the filing of the motion to file objections.               On May 15,

     2020, the Clerk issued a deficiency advising the debtor that this

     requisite notice was not filed and affording the debtor until

     May 18, 2020 to file this notice.             As the required LBR 9013-1(b)

     notice remains outstanding, I will strike the Motion without

     prejudice to renewal.        If the debtor pursues the Motion anew, the

     debtor should make two changes, as follows:

                1.    The Motion at issue was accompanied by a draft
Case 07-00400-SMT   Doc 30    Filed 06/05/20 Entered 06/05/20 10:38:45   Desc Main
                              Document Page 2 of 4


      Order to Show Cause Why Samuel Davis and Christopher

      Kanounos Should Not be Held in Contempt For Violation of the

      Discharge Injunction.        That old cumbersome procedure no

      longer applies.        Rule 9020 now makes clear that Rule 9014

      governs a motion for an order of contempt and is to be

      treated like other contested matters.            In turn, LBR 9013-1

      sets forth the procedures for pursuing a motion under Rule

      9014.    All that is needed is notice under LBR 9013-1(b)(3)

      (“Required Notice When Motion Commences A Contested Matter”)

      of the deadline for a response set by LBR 9013-1(b)(4).                In

      other words, there is no need for an initial Order to Show

      Cause.    Instead, a motion to hold someone in civil contempt

      ought to proceed like any other motion.

           2.   The Motion prays for “an Order scheduling a hearing

      on the Debtor’s request for injunctive relief and for an

      order holding Davis in contempt and imposing sanctions.”                A

      request for injunctive relief requires an adversary

      proceeding complaint.        Moreover, if the discharge injunction

      is already in place and barring the conduct at issue there

      is no need for a new injunction.           The proper relief to seek

      in a contempt motion in order to coerce compliance is a

      request for the imposition of coercive contempt sanctions.

      Such coercive sanctions can include a daily fine (or, in the

      case of a recalcitrant creditor, incarceration) unless and


                                        2
Case 07-00400-SMT   Doc 30   Filed 06/05/20 Entered 06/05/20 10:38:45   Desc Main
                             Document Page 3 of 4


      until, for example, the creditor ceases efforts to collect

      the judgment and files a notice in the state court that its

      judgment is void and that the creditor no longer seeks any

      amounts pursuant to the judgment.          Any proposed order need

      only recite that the Motion is granted, that the respondents

      are held in civil contempt, and the debtor is entitled to

      recover as compensatory sanctions its damages arising from

      the contempt and, if necessary to assure, compliance with

      the discharge injunction, coercive contempt sanctions.

Once the Motion is renewed, I will see if there is a timely

response, see if the parties have resolved the matter, and set a

hearing, if necessary, to determine whether contempt has occurred

and, if contempt has occurred, to fix compensatory sanctions and,

if needed, coercive contempt sanctions.

      In advance of the re-filing of the Motion, the parties ought

to consider the following:

      •    To mitigate damages, the debtor ought to attempt to

           secure (without the necessity of court hearings) the

           respondents’ agreement to an order holding the

           respondents in civil contempt, fixing an agreed amount

           of damages, and providing for steps to assure that the

           judgment is marked as void.

      •    If contempt indeed has occurred, the respondents ought

           to bear in mind that the debtor’s counsel’s meter is


                                       3
Case 07-00400-SMT                                                             Doc 30   Filed 06/05/20 Entered 06/05/20 10:38:45   Desc Main
                                                                                       Document Page 4 of 4


                                                                   running and the respondents may wish to attempt to

                                                                   enter into an agreed order that avoids the necessity of

                                                                   court hearings.

The case was reopened for purposes of pursuing the Motion.                                                                          If

the Motion is not going to be re-filed, there is no need to keep

the case open.                                                                I assume that any re-filing will occur by

September 30, 2020.

                                 In light of the foregoing, it is

                                 ORDERED that the the debtor’s Motion to Enforce Discharge

Injunction and Seek Order of Contempt (Dkt. No. 29) is STRICKEN,

but the debtor may refile the Motion (with any changes) if the

debtor simultaneously serves and files the requisite notice.                                                                          It

is further

                                 ORDERED that if the Motion (with any changes) is not renewed

by September 30, 2020, the Clerk is directed to close the case

anew (without prejudice to the case being reopened again if

needed) and on ex parte motion by the debtor I may extend that

date of September 30, 2020.

                                                                                                           [Signed and dated above.]

Copies to: Recipients of e-notification of orders.

Christopher Karounos, Esq.
Karounos & Associates, LLC
17 Chamberlain Avenue
Elmwood Park, NJ 07407

Samuel Davis, Esq.
375 Cedar Lane
Teaneck, NJ 07666-3433

R:\Common\TeelSM\SMS\Striking\Order Striking Motion_07-00400 - Olson.v3.wpd
                                                                                                 4
